           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CAMDEN BARLOW, et al.,              :
        Plaintiffs                  :
                                    :            No. 1:18-cv-00716
          v.                        :
                                    :            (Judge Rambo)
WARDEN DAVID J. EBBERT,             :
et al.,                             :
        Defendants                  :

                                ORDER

    AND NOW, on this 10th day of October 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1. Plaintiffs’ motion for a temporary restraining order and preliminary
       injunction (Doc. No. 2), is DENIED;

    2. Plaintiff Wilson’s motion pursuant to Federal Rule of Evidence 201
       (Doc. No. 63), is DENIED as moot;

    3. Plaintiff Railey’s motion for leave to file an amended complaint (Doc.
       No. 65), is DENIED without prejudice;

    4. Plaintiff Railey’s motion for reconsideration (Doc. No. 68), is DENIED;

    5. Plaintiff Railey’s motion to sever party from action (Doc. No. 81), is
       GRANTED as follows:

          a. The claims of Plaintiff Nathan Railey will proceed under this
             matter, No. 18-cv-716;

          b. The Clerk of Court is DIRECTED to open the claims of Plaintiffs
             Camden Barlow, Christopher Alvarez, Terrell Wilson, Doreteo
             Garcia, and Juan C. Valles in new, individual actions. The original
             filing date of Plaintiffs’ claims will be preserved;

                                        1
      c. The complaint (Doc. No. 1), the respective prisoner authorization
         forms and administrative orders (Doc. Nos. 10, 20, 22, 34, 37, 43-
         45, 47, 48), waivers of service forms (Doc. Nos. 40, 55), and copy
         of this Memorandum and Order will be docketed in each individual
         Plaintiff’s action;

      d. Each Plaintiff shall file an amended complaint within thirty (30)
         days from the date of this Order. If a Plaintiff fails to file an
         amended complaint within the time prescribed herein, the Court
         will direct Defendants to respond to the remaining First
         Amendment mail interference/enhancement claim as set forth in
         the original complaint (Doc. No. 1); and

6. Defendants’ motion to stay the proceedings (Doc. No. 83), is DENIED
   as moot.


                          s/Sylvia H. Rambo
                          SYLVIA H. RAMBO
                          United States District Judge




                                  2
